Citation Nr: 1536038	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-08 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for thoracolumbar sprain. 

2.  Propriety of the assignment of a separate 40 percent rating for left foot drop due to lumbar radiculopathy as of April 5, 2011. 

3.  Propriety of the award of special monthly compensation (SMC) for loss of use of the left foot as of April 5, 2011.

4.  Entitlement to service connection for right shoulder disorder. 

5.  Entitlement to service connection for left shoulder disorder. 

6.  Entitlement to service connection for urinary disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

During the pendency of the appeal, a March 2012 rating decision granted an increased rating of 20 percent for thoracolumbar sprain, effective February 24, 2010, the date VA received his claim for an increased rating.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The March 2012 rating decision also granted a separate 40 percent rating for left foot drop due to lumbar radiculopathy, effective April 5, 2011, and awarded SMC for loss of use of the left foot, effective April 5, 2011.  Although the Veteran has not entered a notice of disagreement with the March 2012 rating decision, the Board observes that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  Therefore, in connection with the Veteran's claim for an increased rating for his back disability, the Board will consider the propriety of the assigned 40 percent rating for left foot drop due to lumbar radiculopathy, as well as the assigned effective date for the separate rating and the award of SMC for loss of use of the left foot.  Consequently, such issues have been listed on the title page of this decision.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals, as relevant to the claims herein, additional VA treatment records dated through April 2015 and a July 2014 brief submitted by the Veteran's representative.  As the Agency of Original Jurisdiction (AOJ) had most recently reviewed the Veteran's case in August 2013 and did not consider all VA treatment records of record at that time, in July 2015, the Veteran's representative submitted a waiver of initial Agency of Original Jurisdiction (AOJ) review for VA treatment records added to the Virtual VA file in June 2013 and August 2013.  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304(c) (2015).  

The Board further notes that additional VA treatment records dated from May 2013 to April 2015 were subsequently added to the record.  Such have not been considered by the AOJ in connection with the current appeal and the Veteran has not waived AOJ consideration of such records.  However, such records only show continued diagnoses and treatment referable to the Veteran's bilateral shoulder disorder, evidence which was previously of record and considered by the AOJ.  Therefore, as such evidence is duplicative of that previously considered, the Veteran is not prejudiced with the Board proceeding with a decision on such issues at this time.  Id.  Furthermore, as relevant to the remaining claims on appeal, as such are being remanded, the AOJ will have an opportunity to review all the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin disorder has been raised by the record in an August 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issues pertaining to the Veteran's back disability, left foot drop, SMC, and a urinary disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2010 letter, sent prior to the initial unfavorable decision issued in June 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for right and left shoulder disorders; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran injured his bilateral shoulders in service and no indication that such disorders are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his bilateral shoulder disorder is related to an in-service injury.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of bilateral shoulder symptomatology since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims herein decided.

II.  Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran claims that he has a current bilateral shoulder disorder as a result of his military service.  In this regard, he has generally alleged that such disorder was incurred at the same time he injured his back.  In this regard, the Board notes that service connection for thoracolumbar sprain was awarded in an October 2004 rating decision, which determined that such disability was related to a documented in-service injury in August 1966.

As an initial matter, the Board acknowledges that the Veteran has current diagnoses of bilateral shoulder disorders, to include bilateral rotator cuff tendonitis and arthralgia with degenerative joint disease.  However, the Board finds the Veteran's report of an in-service injury to his bilateral shoulders to be not credible.

In this regard, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to either shoulder.  The Board acknowledges that such reflect two separate injuries that occurred during service.  Specifically, in August 1966, the Veteran reported severe mid-thoracic and low back pain when lifting heavy cans the day before while on kitchen patrol (KP).  Acute back strain was diagnosed.  Additionally, in March 1967, the Veteran complained of painful contusions and abrasions of the right leg from falling through a hole in a truck.  A separate note indicates that he struck the right tibia and femur during such fall.  However, neither report of injury include complaints referable to the Veteran's shoulders.  Furthermore, while the Veteran has variously reported injuring his back in an explosion and when thrown from a truck, such injuries are not documented in the service treatment records and there is no corroborating evidence that they occurred.  Moreover, on his September 1967 Report of Medical History, the Veteran denied swollen or painful joints, arthritis or rheumatism, and painful or "trick" shoulder or elbow.  Similarly, on the accompanying Report of Medical Examination, his upper extremities were normal upon clinical evaluation.

Therefore, the Board finds that the Veteran's service treatment records do not demonstrate an injury to his bilateral shoulders.  Moreover, the Board finds that the Veteran's report of an in-service injury to his bilateral shoulders to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

In this regard, the Board finds that, had the Veteran injured either of his shoulders at the time of such claimed accident(s), such would be expected to have been reported when he complained of back and right leg pain, respectively.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  

Moreover, the Veteran specifically denied any type of shoulder problem at the time of his service discharge.  Furthermore, in September 1967, VA received the Veteran's original claim for compensation benefits; however, at such time, he only filed for service connection for malaria and a fracture of the right leg.  He made no mention of his shoulders.  Similarly, during the course of the Veteran's treatment for his bilateral shoulder disorder, he reported that he had shoulder pain since 1990 when he worked in handicap services and needed to push wheelchairs and lift heavy patients.  See June 2005 and November 2006 VA treatment records.  See Rucker, supra; Williams, supra.  Rather, it has only been in connection with his current claim for compensation benefits that he has reported an in-service injury to his bilateral shoulders.  Consequently, the Board finds that the Veteran's report of an in-service bilateral shoulder injury lacks credibility because it is contradicted by the objective medical findings contained in the service treatment records, his statements made contemporaneous in time to service, and his reports to his treatment providers regarding the circumstances surrounding the onset of pain.  See Caluza, supra.  Therefore, the Board finds that the Veteran's report of an in-service injury to his bilateral shoulders to be not credible and, as such, is accorded no probative weight.

Furthermore, there is no indication that the Veteran's claimed bilateral shoulder disorder is related to his military service.  In this regard, his service treatment records, to include his September 1967 separation examination, are negative for any complaints, treatment, or diagnoses referable to either shoulder, and he has not alleged a continuity of bilateral shoulder pain since service.  In this regard, the record reveals the Veteran's statements that he has had shoulder pain for a long time with a reported onset date of 1990.  Moreover, there is no medical opinion linking a bilateral shoulder disorder to the Veteran's military service and, as a lay person, he is not competent to relate his current disorder to any instance of his military service.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Diagnosing a bilateral shoulder disorder and determining the etiology of such involves examination and specialized testing, as well as knowledge of the result of trauma to the shoulders.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Additionally, as noted previously, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell, supra.  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters, supra.  

Finally, the Board has considered whether presumptive service connection for the Veteran's bilateral shoulder disorder is warranted.  The Board notes that the Veteran was not diagnosed with arthritis within one year of his September 1967 separation from service.  In this regard, while there are notations of tendonitis in 2004 and degenerative changes in 2005 he was not diagnosed with mild degenerative joint disease until 2011 and osteoarthritis until 2013.  Furthermore, as indicated previously, he has not alleged a continuity of bilateral shoulder symptomatology; rather, he has reported an onset date of 1990.  Consequently, presumptive service connection for arthritis of the bilateral shoulders, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that service connection for right and left shoulder disorders is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right and left shoulder disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for a right shoulder disorder is denied. 

Service connection for a left shoulder disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A June 2013 rating decision denied service connection for a urinary disorder.  Thereafter, in August 2013, the Veteran entered a notice of disagreement with regard to such denial.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, the issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the Veteran's back disability, such is currently rated 20 percent disabling due to limitation of range of motion and spasms resulting in altered gait and spinal contour.  He was afforded VA examinations in May 2010 and June 2011 in connection with his current claim.  However, since the most recent examination in June 2011, VA treatment records reflect complaints of increased back pain, to include most recently in April 2015, and a suggestion that the Veteran may have urinary incontinence as a result of his back disability.  Specifically, in a June 2011 VA treatment note it was stated that the Veteran reported urinary incontinence as he urinated when he coughed and, in March 2013, he reported a period of urinary incontinence that he attributed to his thoracolumbar sprain.  Therefore, as the evidence suggests that the Veteran's back symptomatology may have increased in severity since the June 2011 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability, to include whether such results in bladder impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, with regard to the Veteran's left foot drop due to lumbar radiculopathy, which was awarded as of April 5, 2011, the date which the AOJ determined such was shown, the Board finds that additional medical inquiry is necessary so as to determine whether such was present during the appeal period prior to April 5, 2011.  In this regard, VA treatment records dated in early 2011 reflect treatment for left lower extremity neuropathy and myelopathy.  Therefore, in connection with the Veteran's examination regarding the severity of his back disability, the examiner will also be requested to offer a retrospective opinion regarding the onset of the Veteran's lumbar radiculopathy affecting the left lower extremity, to include left foot drop.  In this regard, the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

As the Veteran was awarded SMC for loss of use of the left foot based on the award of the separate rating for left foot drop due to lumbar radiculopathy effective the same date, the former claim is inextricably intertwined with the latter claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the adjudication of the propriety of the award for SMC for loss of use of the left foot as of April 5, 2011, must be deferred pending the outcome of the Veteran's claim pertaining to his left foot drop due to lumbar radiculopathy.

Additionally, while on remand, updated VA treatment records dated from April 2015 to the present from the Las Vegas VA facility should be obtained.  Finally, the Veteran's claims should be readjudicated on the entirety of the evidence, to include such received after the issuance of the August 2013 supplemental statement of the case, which encompasses the VA treatment records dated from May 2013 to April 2015.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for a urinary disorder.  Advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain updated VA treatment records dated from April 2015 to the present from the Las Vegas VA facility.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his thoracolumbar sprain and the onset of his left foot drop due to lumbar radiculopathy.  The record and a copy of this remand must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's thoracolumbar sprain.  In particular, the examiner should identify the range of motion of the lumbar spine in degrees.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.  

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should identify the nature and severity of any neurological manifestations associated with the thoracolumbar sprain.  The examiner should specifically indicate if there is any bladder impairment.  The examiner should also specifically indicate whether there is any radiculopathy and, if so, the nerve affected and the degree of impairment.

In this regard, the examiner should offer an opinion as to the onset of the Veteran's radiculopathy affecting the left lower extremity, which currently results in left foot drop.  Specifically, the examiner should offer an opinion as to whether, at any time during the course of the appeal stemming from the Veteran's February 2010 claim, his radiculopathy of the left lower extremity had its onset prior to April 5, 2011.  If so, the examiner should describe the manifestations, to include whether such resulted in left foot drop.

Describe the functional impact, if any, the Veteran's thoracolumbar sprain has on his daily life and employability.

All opinions expressed should be accompanied by a rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims pertaining to his back disability, left foot drop, and SMC should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the August 2013 supplemental statement of the case, which encompasses the VA treatment records dated from May 2013 to April 2015.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


